COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
DAVE ROSEMOND and JORGE                        )
RODRIGUEZ,                                                       )               
No.  08-05-00221-CV
                                                                              )
Appellants,                         )                    Appeal from the
                                                                              )
v.                                                                           )                
346th District Court
                                                                              )
EL PASO HEALTHCARE SYSTEM,
LTD.,        )            of El Paso County,
Texas
d/b/a
LAS PALMAS MEDICAL CENTER,         )
                                                                              )                 
(TC# 2002-2151)
Appellee.                           )
                                                                              )
 
O
P I N I O N
 
Pending before the
Court is a joint motion to vacate the trial court=s
judgment and dismiss the appeal pursuant to Tex.R.App.P. 42.1. 
The parties represent to the Court that the controversy made the basis
of this cause has been settled by agreement between the parties after mediation
ordered by this Court.  The parties
request that the trial court=s
judgment be vacated and this appeal be dismissed.  The parties request the appeal of this cause be dismissed with costs taxed against the party incurring
them.  See Tex.R.App.P. 42.1(d).  The Court has considered this cause upon the parties=
joint motion and has concluded that the motion should be granted.  Therefore, we vacate the trial court=s judgment and dismiss the appeal.  Costs will be taxed against the party incurring
same.
 
September
22, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.